      Case 2:20-cv-00965-JAM-CKD Document 51 Filed 11/16/20 Page 1 of 2


 1

 2

 3

 4

 5

 6                        UNITED STATES DISTRICT COURT
 7                       EASTERN DISTRICT OF CALIFORNIA
 8

 9   BEST SUPPLEMENT GUIDE, LLC; SEAN )      Case No. 2:20-CV-00965 JAM-CKD
     COVELL, an individual,           )
10                                    )
                       Plaintiffs,    )
11                                    )
          v.                          )
12                                    )
     GAVIN NEWSOM, in his official    )      RELATED CASE ORDER
13   capacity as the Governor of      )
     California; et al.,              )
14                                    )
                       Defendants.    )
15   EXCEL FITNESS FAIR OAKS, LLC, a )       Case No. 2:20-CV-02153 WBS-JDP
     California limited liability     )
16   company, et al.,                 )
                                      )
17                     Plaintiffs,    )
                                      )
18        v.                          )
                                      )
19   GAVIN NEWSOM, in his official    )
     capacity as the Governor of      )
20   California; et al.,              )
                                      )
21                     Defendants.    )
     BEST SUPPLEMENT GUIDE, LLC; SEAN )      Case No. 2:20-CV-02233 MCE-DB
22   COVELL, an individual,           )
                                      )
23                     Plaintiffs,    )
                                      )
24        v.                          )
                                      )
25   COUNTY OF YOLO; ET AL.,          )
                                      )
26                     Defendants.    )
27        Examination of the above-entitled actions reveals that these
28   actions are related within the meaning of Local Rule 123 (E.D. Cal.

                                        1
      Case 2:20-cv-00965-JAM-CKD Document 51 Filed 11/16/20 Page 2 of 2


 1   2005).   Accordingly, the assignment of the matters to the same

 2   judge and magistrate judge is likely to affect a substantial

 3   savings of judicial effort and is also likely to be convenient for

 4   the parties.

 5        The parties should be aware that relating the cases under

 6   Local Rule 123 merely has the result that these actions are

 7   assigned to the same judge and magistrate judge; no consolidation

 8   of the actions is effected.     Under the regular practice of this

 9   court, related cases are generally assigned to the judge and

10   magistrate judge to whom the first filed action was assigned.

11        IT IS THEREFORE ORDERED that the actions denominated

12   2:20-CV-02153 WBS-JDP and 2:20-CV-02233 MCE-DB be reassigned to

13   Judge John A. Mendez and Magistrate Judge Carolyn K. Delaney for

14   all further proceedings, and any dates currently set in this

15   reassigned case only are hereby VACATED.       Henceforth, the caption

16   on documents filed in the reassigned cases shall be shown as

17   2:20-CV-02153 JAM-CKD and 2:20-CV-02233 JAM-CKD.

18        IT IS FURTHER ORDERED that the Clerk of the Court make

19   appropriate adjustment in the assignment of criminal cases to

20   compensate for this reassignment.

21        IT IS SO ORDERED.

22
     Dated:   November 13, 2020         /s/ John A. Mendez
23
                                        THE HONORABLE JOHN A. MENDEZ
24                                      UNITED STATES DISTRICT COURT JUDGE

25

26

27

28


                                        2
